PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed, by and between the parties hereto, by their respective attorneys of record, that the above entitled cause may be dismissed pursuant to rule No. 18 of the Rules of the Circuit Court of Appeals for the Seventh Circuit.
“December 10th 1937.”
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dismissed pursuant to the foregoing stipulation.